18-13374-mew            Doc 478        Filed 03/22/19 Entered 03/22/19 12:17:59                        Main Document
                                                    Pg 1 of 52

     Marc Kieselstein, P.C.                                         James H.M. Sprayregen, P.C.
     Cristine Pirro                                                 Adam C. Paul, P.C. (admitted pro hac vice)
     KIRKLAND & ELLIS LLP                                           W. Benjamin Winger (admitted pro hac vice)
     KIRKLAND & ELLIS INTERNATIONAL LLP                             KIRKLAND & ELLIS LLP
     601 Lexington Avenue                                           KIRKLAND & ELLIS INTERNATIONAL LLP
     New York, New York 10022                                       300 North LaSalle Street
     Telephone:     (212) 446-4800                                  Chicago, Illinois 60654
     Facsimile:     (212) 446-4900                                  Telephone:      (312) 862-2000
                                                                    Facsimile:      (312) 862-2200

     Counsel to the Debtors and Debtors in Possession

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

                                                                         )
     In re:                                                              ) Chapter 11
                                                                         )
     AEGEAN MARINE PETROLEUM NETWORK                                     ) Case No. 18-13374 (MEW)
     INC., et al., 1                                                     )
                                                                         )
                                Debtors.                                 ) (Jointly Administered)
                                                                         )



                           DEBTORS’ MEMORANDUM OF LAW
                 IN SUPPORT OF NONCONSENSUAL THIRD PARTY RELEASE




 1
       Due to the large number of Debtors in these chapter 11 cases, a complete list of the Debtors and the last four digits
       of their tax identification, registration, or like numbers is not provided herein. A complete list of such information
       may be obtained on the website of the Debtors’ claims and noticing agent at http://dm.epiq11.com/aegean. The
       location of Debtor Aegean Bunkering (USA) LLC’s principal place of business and the Debtors’ service address
       in these chapter 11 cases is 52 Vanderbilt Avenue, Suite 1405, New York, New York 10017.



 KE 59859465
18-13374-mew               Doc 478         Filed 03/22/19 Entered 03/22/19 12:17:59                                   Main Document
                                                        Pg 2 of 52


                                                    TABLE OF CONTENTS

                                                                                                                                       Page

 PRELIMINARY STATEMENT .................................................................................................... 2

 ARGUMENT .................................................................................................................................. 4

 I.        The Third Party Release Is Appropriate and Justified ........................................................ 6

           A.         The Third Party Release Is Limited in Scope ......................................................... 8

           B.         The Nonconsensual Released Parties Substantially Contributed to the
                      Debtors’ Restructuring .......................................................................................... 10

                      1.         Mercuria’s Contributions Support the Third Party Release ...................... 11

                      2.         The Contributions of the New Audit Committee Support the Third
                                 Party Release ............................................................................................. 16

           C.         Additional Metromedia Factors Support the Third Party Release ........................ 24

 II.       The Court Has Subject Matter Jurisdiction to Grant the Third Party Release .................. 26

           A.         The Third Party Release Covers Claims within the Court’s Core Subject
                      Matter Jurisdiction ................................................................................................ 27

           B.         The Third Party Release Covers Claims That Would Have a ‘Conceivable
                      Effect’ on the Bankruptcy Estate .......................................................................... 29

 CONCLUSION ............................................................................................................................. 30
18-13374-mew             Doc 478         Filed 03/22/19 Entered 03/22/19 12:17:59                              Main Document
                                                      Pg 3 of 52


                                              TABLE OF AUTHORITIES

                                                                                                                            Page(s)

 Cases

 In re Adelphia Commc’ns Corp.,
     368 B.R. 140 (Bankr. S.D.N.Y. 2007) ...........................................................................6, 10, 25

 In re Amanat,
     338 B.R. 574 (Bankr. S.D.N.Y. 2005) .....................................................................................30

 Baker v. Simpson,
    613 F.3d 346 (2d Cir. 2010).....................................................................................................28

 Bond St. Assocs v. Ames Dep’t Stores, Inc.,
    174 B.R. 28 (S.D.N.Y. 1994)...................................................................................................29

 Cartalemi v. Karta Corp. (In re Karta Corp.),
    342 B.R. 45 (S.D.N.Y. 2006).........................................................................................6, 10, 25

 City of Ann Arbor Emps. Ret. Sys. v. Citigroup Mortg. Loan Trust Inc.,
     572 F. Supp 2d 314 (E.D.N.Y. 2008) ......................................................................................29

 In re Cuyahoga Equip. Corp.,
     980 F.2d 110 (2d Cir. 1992).....................................................................................................29

 Deutsche Bank AG, London Branch v. Metromedia Fiber Network, Inc. (In re
    Metromedia Fiber Network, Inc.),
    416 F.3d 136 (2d Cir. 2005)............................................................................................. passim

 In re Dreier LLP,
     429 B.R. 112 (Bankr. S.D.N.Y. 2010) .....................................................................................29

 In re FairPoint Commc’ns, Inc.,
     452 B.R. 21 (S.D.N.Y. 2011)...................................................................................................30

 In re Fairway Group Holdings Corp.,
     No. 16-11241 (MEW) (Bankr. S.D.N.Y. June 8, 2016) ......................................................9, 10

 In re Finlay Enters., Inc.,
     No. 19-14873, 2010 WL 6580268 (Bankr. S.D.N.Y. June 29, 2010) ...............................15, 23

 Johns-Manville Corp. v. Chubb Indem. Ins. Co. (In re Johns-Manville Corp.),
    517 F.3d 52 (2d Cir. 2008).................................................................................................27, 29

 JPMorgan Chase Bank, N.A. v. Charter Commc’ns Operating, LLC (In re
    Charter Commc’ns, Inc.),
    419 B.R. 221 (Bankr. S.D.N.Y. 2009) ............................................................................. passim

                                                                   ii
18-13374-mew             Doc 478           Filed 03/22/19 Entered 03/22/19 12:17:59                                Main Document
                                                        Pg 4 of 52


 In re Kirwan Offices S.à.r.l.,
     592 B.R. 489 (S.D.N.Y. 2018).................................................................................................26

 In re Masterwear Corp.,
     241 B.R. 511 (Bankr. S.D.N.Y. 1999) .....................................................................................30

 MBNA Am. Bank, N.A. v. Hill,
   436 F.3d 104 (2d Cir. 2006).....................................................................................................28

 Menard-Sanford v. Mabey (In re A.H. Robins Co.),
   880 F.2d 694 (4th Cir. 1989) ...................................................................................................25

 In re Metro. 885 Third Ave. Leasehold, LLC,
     No. 10-16103, 2010 WL 6982778 (Bankr. S.D.N.Y. Dec. 22, 2010) .....................................15

 In Matter of Motors Liquidation Co.,
     829 F.3d 135 (2d Cir. 2016), cert. denied, 137 S. Ct. 1813 (2017) .........................................28

 Pfizer, Inc. v. Law Offices of Peter G. Angelos,
     133 S. Ct. 2849 (2013) .............................................................................................................28

 In re Quigley Co.,
     676 F.3d 45 (2d Cir. 2012)...........................................................................................26, 27, 29

 In re Relativity Fashion, LLC,
     696 Fed. Appx. 26 (2d Cir. 2017) ............................................................................................28

 In re Residential Capital, LLC,
     497 B.R. 720 (Bankr. S.D.N.Y. 2013) .....................................................................................30

 In re Residential Capital, LLC,
     No. 12-12020 (MG) (Bankr. S.D.N.Y. Dec. 11, 2013) .......................................................6, 23

 In re Robert Plan Corp.,
     777 F.3d 594 (2d Cir. 2015).....................................................................................................28

 Rosenberg v. XO Commc’ns, Inc. (In re XO Commc’ncs, Inc.),
    330 B.R. 394 (Bankr. S.D.N.Y. 2005) .....................................................................7, 10, 15, 25

 SEC v. Drexel Burnham Lambert Grp., Inc. (In re Drexel Burnham Lambert Grp.,
    Inc.),
    960 F.2d 285 (2d Cir. 1992)...................................................................................................5, 6

 Stern v. Marshall,
     564 U.S. 462 (2011) .................................................................................................................26

 Travelers Indem. Co. v. Bailey,
    557 U.S. 137 (2009) .................................................................................................................27


                                                                     iii
18-13374-mew              Doc 478           Filed 03/22/19 Entered 03/22/19 12:17:59                                   Main Document
                                                         Pg 5 of 52


 In re Trinsum Grp., Inc.,
     No. 08-12547, 2013 WL 1821592 (Bankr. S.D.N.Y. Apr. 30, 2013)......................................29

 In re U.S. Lines, Inc.,
     197 F.3d 631 (2d Cir. 1999).....................................................................................................28

 U1it4less, Inc. v. Fedex Corp.,
    871 F.3d 199 (2d Cir. 2017).....................................................................................................15

 Winstar Holdings, LLC v. Blackstone Grp., L.P.,
    No. 07-4634, 2007 WL 4323003 (S.D.N.Y. Dec. 10, 2007) ...................................................29

 Statutes

 11 U.S.C. § 157 ..............................................................................................................................26

 11 U.S.C. § 157(a) .........................................................................................................................26

 11 U.S.C. § 157(b) .........................................................................................................................27

 28 U.S.C. § 157(b)(2)(L) ...............................................................................................................27

 28 U.S.C. § 1334(b) .................................................................................................................26, 29

 Other Authorities

 9 Bus. Orgs. and Tax Planning (Matthew Bender & Co., Inc., 2019) ...........................................16

 David F. Larcker and Brian Tayan, Board of Directors: Duties and Liabilities ...........................16

 David F. Larcker and Brian Tayan, Strategy & Risk Oversight ....................................................17




                                                                       iv
18-13374-mew         Doc 478       Filed 03/22/19 Entered 03/22/19 12:17:59                    Main Document
                                                Pg 6 of 52


         Aegean Marine Petroleum Network Inc. (“Aegean”) and its above-captioned debtor

 affiliates, as debtors and debtors in possession (collectively, the “Debtors”) submit this

 Memorandum of Law (this “Memorandum”) in support of confirmation of the Joint Plan of

 Reorganization of Aegean Marine Petroleum Network Inc. and Its Debtor Affiliates Pursuant to

 Chapter 11 of the Bankruptcy Code [Docket No. 382] (as amended, supplemented, or otherwise

 modified from time to time, the “Plan”) and the grant of the Third Party Release 2 described therein

 on a nonconsensual basis solely with respect to (i) Mercuria and each of its current and former

 directors, officers, members, employees, partners, managers, independent contractors, agents,

 representatives, principals, professionals, consultants, financial advisors, attorneys, accountants,

 investment bankers, and other professional advisors, each solely in their capacities as such

 (the “Mercuria Agents”); and (ii) Tyler Baron, Donald Moore, and Raymond Bartoszek (the “New

 Audit Committee”) (and, collectively, the “Nonconsensual Released Parties”). 3 The Debtors

 respectfully state as follows.




 2
     Capitalized terms used but not defined herein have the meanings ascribed to them in the Plan or the Findings of
     Fact, Conclusions of Law, and Order Confirming the Joint Plan of Reorganization of Aegean Marine Petroleum
     Network Inc. and its Debtors Affiliates Pursuant to Chapter 11 of the Bankruptcy Code (the “Confirmation
     Order”), filed contemporaneously herewith.

 3
     In further support hereof, and of confirmation of the Plan, the following are being filed contemporaneously
     herewith: (a) Debtors’ Memorandum of Law in Support of Confirmation of the Joint Plan of Aegean Marine
     Petroleum Network Inc. and its Debtor Affiliates Pursuant to Chapter 11 of the Bankruptcy Code and Omnibus
     Reply to Objections Thereto (the “Confirmation Brief”); (b) Declaration of Tyler Baron in Support of
     Confirmation of the Joint Plan of Reorganization of Aegean Marine Petroleum Network Inc. and its Debtor
     Affiliates Pursuant to Chapter 11 of the Bankruptcy Code (the “Baron Confirmation Declaration”);
     (c) Declaration of Andrew Hede in Support of Confirmation of the Joint Plan of Reorganization of Aegean Marine
     Petroleum Network Inc. and its Debtor Affiliates Pursuant to Chapter 11 of the Bankruptcy Code (the “Hede
     Confirmation Declaration”); and (d) Declaration of Zul Jamal in Support of Confirmation of the Joint Plan of
     Reorganization of Aegean Marine Petroleum Network Inc. and its Debtor Affiliates Pursuant to Chapter 11 of
     the Bankruptcy Code (the “Jamal Confirmation Declaration” and, together with the Baron Confirmation
     Declaration and the Hede Confirmation Declaration, the “Confirmation Declarations”).
18-13374-mew         Doc 478   Filed 03/22/19 Entered 03/22/19 12:17:59            Main Document
                                            Pg 7 of 52


                                 PRELIMINARY STATEMENT

        1.      The Plan is the culmination of an extraordinarily successful resuscitation of a dying

 business—the product of extensive good faith, arm’s-length negotiations between the Debtors and

 their key stakeholders in these chapter 11 cases, including the Committee, Mercuria, the

 Consenting Unsecured Noteholders, AmEx, the Unsecured Notes Indenture Trustees, the Lead

 Securities Plaintiff, the United States Attorney’s Office, and other parties in interest. Those

 negotiations included the Third Party Release, and this Court approved the methods by which the

 Debtors solicited the consents of Releasing Parties to grant the Third Party Release in favor of the

 Released Parties.

        2.      The Plan implements a going-concern reorganization of the Debtors that allows

 them to move on from a period of operational and financial extremis while paying allowed

 operational claims in full and preserving substantial claims against prepetition wrongdoers that

 contributed to such distress, recoveries from which will directly benefit the Debtors’ prepetition

 stakeholders. While the Debtors have largely succeeded in obtaining a consensual Third Party

 Release from the RSA Parties and other stakeholders voting to accept the Plan, the Debtors now

 request a greater degree of closure via this Court’s approval of the Third Party Release on a

 nonconsensual basis in favor of a carefully limited subset of the Released Parties whose

 contributions and circumstances satisfy the standard set forth in Metromedia: Mercuria, the

 Mercuria Agents, and the New Audit Committee.

        3.      The Third Party Release, as modified by the Litigation Claims Carve Out and the

 Securities Claims Carve Out, is calibrated to shield the Nonconsensual Released Parties—key

 contributors who provided unique and singular value to the restructuring—from speculative

 litigation while preserving the value of material claims—including the Litigation Claims and the

 Securities Claims—that the New Audit Committee helped cultivate for the benefit of Releasing


                                                  2
18-13374-mew       Doc 478      Filed 03/22/19 Entered 03/22/19 12:17:59              Main Document
                                             Pg 8 of 52


 Parties that intend to retain and monetize them. Meanwhile, Mercuria has contributed financially

 by funding the company prepetition, these chapter 11 cases, and stakeholder recoveries under the

 Plan. Thus, there is a direct link between the contributions of the Nonconsensual Released Parties

 and the benefits afforded to the Releasing Parties under the Plan.

        4.      These Nonconsensual Released Parties have—through extraordinary efforts—

 earned some measure of certainty and finality, even on a nonconsensual basis, as the Litigation

 Trust pursues the Litigation Claims and the Lead Securities Plaintiff pursues the Securities Claims

 in close proximity. They should not be subject to the cost and uncertainty of litigating baseless

 claims. The Securities Litigation, for example, implicates precisely the type of claims against New

 Audit Committee members that ought to be released. It is not difficult to imagine the Securities

 Claims being amended to assert additional theories alleging that such directors did not discover

 the fraud quicker, disclose the fraud sooner, or otherwise conduct the investigation properly.

 Similarly, Mercuria has faced allegations of lender liability during these chapter 11 cases, which

 the Debtors maintain are meritless. Stakeholders may nevertheless pursue such claims directly

 against Mercuria in the absence of a release.

        5.      The Nonconsensual Released Parties have earned, and deserve, better, as reflected

 in the negotiation of the Third Party Release as integral to the structure of the Plan: it affords non-

 Debtor parties who made substantial, material contributions to the restructuring certainty that their

 support for the Debtors’ restructuring and the Plan will not be unfairly turned against them. It also

 recognizes the identity of interest between the Debtors and the Nonconsensual Released Parties—

 to whom the Debtors have indemnity obligations. And, significantly, except with respect to the

 limited number of Nonconsensual Released Parties, the Third Party Release is fully consensual as

 to all other Released Parties. Due to their substantial contributions to the Debtors and their




                                                   3
18-13374-mew      Doc 478      Filed 03/22/19 Entered 03/22/19 12:17:59            Main Document
                                            Pg 9 of 52


 restructuring efforts, and as will be more fully described herein, it is appropriate to impose the

 Third Party Release on a nonconsensual basis with respect to the Nonconsensual Released Parties.

                                           ARGUMENT

        6.      Consistent with Second Circuit case law, the Debtors believe that the

 Nonconsensual Released Parties have provided the Debtors and their restructuring with substantial

 contributions that justify the Third Party Release on a nonconsensual basis. As more fully set forth

 herein and in the Confirmation Declarations, the Nonconsensual Released Parties’ contributions

 include, among other things: (a) funding the Debtors pre- and postpetition operations and

 recoveries under the Plan; (b) rescuing the Debtors from certain, value-destroying liquidation;

 (c) advancing the investigation, analyzing the transactions and related claims, cooperating with

 enforcement agencies, working to develop, collect, and preserve information, witnesses, and other

 evidence necessary to monetize the Litigation Claims; and (d) implementing a successful, total

 operational turnaround. With respect to the New Audit Committee in particular, the evidence is

 unique and compelling: three new board members were thrust into intimate involvement in the

 daily operations of the business while simultaneously navigating a severe liquidity crisis,

 preventing a disorderly liquidation, and leading an international investigation into a massive,

 complex fraud pre-dating the board members’ tenure—all of which created and preserved the value

 the Debtors are on the precipice of distributing. Together, the New Audit Committee contributed

 thousands of hours and incommensurable sweat equity to the Debtors. The Debtors can state

 without exaggeration that, absent the contributions of the Nonconsensual Released Parties, the

 Debtors’ business would simply have ceased to exist as a going concern in summer 2018, and

 recoveries would bear no resemblance to the Plan that the Court is being asked to confirm.

        7.      The Third Party Release releases a known, limited universe of non-Debtor claims

 that were the subject of substantial investigation and negotiation for a consensual Plan. It does


                                                  4
18-13374-mew       Doc 478      Filed 03/22/19 Entered 03/22/19 12:17:59           Main Document
                                             Pg 10 of 52


 not—consensually or otherwise—release those claims subject to the Litigation Claims Carve Out

 or the Securities Claims Carve Out, nor does it immunize directors and officers of the Debtors that

 occupied such roles pre May 1, 2018 (including in relation to past wrongs perpetuated against the

 company). By contrast, the Nonconsensual Released Parties are—and have always been—

 excluded from the scope of those carve-outs (each of which was heavily negotiated) and entitled

 to the full, unqualified benefit of the Third Party Release (whether consensually or otherwise).

 Each Nonconsensual Released Party can trace its initial, released connection to the Debtors to the

 post May 1, 2018 period. Neither Mercuria nor the New Audit Committee members (in their

 capacities as such) had any involvement with the Debtors prior to such time. And, to be clear, the

 Third Party Release itself extends only to claims in relation to the Debtors’ pre- and postpetition

 restructuring efforts and other parties’-in-interest support thereof.

        8.      The Second Circuit has held that a bankruptcy court may enjoin future prosecution

 of claims against third parties in certain circumstances where the injunction “plays an important

 part in the debtor’s reorganization plan.” SEC v. Drexel Burnham Lambert Grp., Inc. (In re Drexel

 Burnham Lambert Grp., Inc.), 960 F.2d 285, 293 (2d Cir. 1992). This is true where: (a) a

 bankruptcy court has subject matter jurisdiction over the claims to be released; and (b) the release

 is “important” to the success of the chapter 11 plan due to “unusual circumstances.” Deutsche

 Bank AG, London Branch v. Metromedia Fiber Network, Inc. (In re Metromedia Fiber Network,

 Inc.), 416 F.3d 136, 141–43 (2d Cir. 2005). In light of the facts of these cases, the scope of the

 Third Party Release, and the carefully limited set of the Nonconsensual Released Parties, the Plan

 meets each of these requirements, and the Court should grant the Third Party Release of the

 Nonconsensual Released Parties.




                                                   5
18-13374-mew       Doc 478      Filed 03/22/19 Entered 03/22/19 12:17:59             Main Document
                                             Pg 11 of 52


 I.     The Third Party Release Is Appropriate and Justified

        9.      The Second Circuit has held that nonconsensual third party releases are appropriate

 where “unusual circumstances” are present such that releases “play[] an important part” in the

 debtor’s reorganization plan. Metromedia, 416 F.3d at 141–43 (citing Drexel Burnham, 960 F.2d

 at 293). While “not a matter of factors and prongs,” the Second Circuit suggested the following

 non-exhaustive list of considerations bear on the importance (and, therefore, appropriateness) of

 nonconsensual third party releases:

        •    whether the estate received substantial contribution;

        •    whether the enjoined claims were channeled to a settlement fund rather than
             extinguished;

        •    whether the enjoined claims would directly impact the debtor’s reorganization by way
             of indemnity or contribution;

        •    whether the plan otherwise provided for the full payment of the enjoined claims; and

        •    whether the affected creditors consented to the release.

 Id. at 142 (citing cases). Nonconsensual releases have been approved under Metromedia in cases

 where, for example, the released party:

        •    supplied financial and operational support that no other entity was willing to provide,
             provided the debtors with a stalking horse bid and DIP financing, and funded most of
             the cash available for distribution to unsecured creditors. See In re Residential Capital,
             LLC, No. 12-12020 (MG) (Bankr. S.D.N.Y. Dec. 11, 2013) [Docket No. 6066] ¶¶ 266–
             283;

        •    contributed “substantial financial and non-financial consideration” that “no other party
             party could have done,” JPMorgan Chase Bank, N.A. v. Charter Commc’ns Operating,
             LLC (In re Charter Commc’ns, Inc.), 419 B.R. 221, 258–59 (Bankr. S.D.N.Y. 2009);

        •    agreed to rework the transactions initially contemplated as part of the restructuring
             when creditor feuding made it impossible to confirm the originally bargained-for plan,
             see In re Adelphia Commc’ns Corp., 368 B.R. 140, 268 (Bankr. S.D.N.Y. 2007);

        •    provided essential operational support to the debtors, see, e.g., Cartalemi v. Karta
             Corp. (In re Karta Corp.), 342 B.R. 45, 54–55 (S.D.N.Y. 2006); and



                                                   6
18-13374-mew          Doc 478         Filed 03/22/19 Entered 03/22/19 12:17:59                         Main Document
                                                   Pg 12 of 52


         •     made contributions to provide distributions that would not otherwise have been
               available but-for those contributions, see Rosenberg v. XO Commc’ns, Inc. (In re XO
               Commc’ncs, Inc.), 330 B.R. 394, 438 (Bankr. S.D.N.Y. 2005).

         10.       Here the Debtors received full and fair consideration for the Third Party Release

 from the Nonconsensual Released Parties that has benefited all stakeholders in these cases. The

 need to provide closure to the Nonconsensual Released Parties—whose contributions made

 possible the Plan, including the preservation of the Litigation Claims for the benefit of junior,

 impaired stakeholders—renders these circumstances unique and the Third Party Release

 appropriate. The overwhelming affirmative support for the Plan (including the Third Party

 Release) further buttresses this argument.

         11.       The Debtors also have contractual indemnification obligations to the

 Nonconsensual Released Parties: pursuant to the Final DIP Order, the Debtors are required to

 indemnify Mercuria (in its capacities as DIP Agent and DIP Lender) for any claims arising out of

 the DIP, 4 and the Debtors also have contractual indemnification obligations to Messrs. Baron,

 Bartoszek, and Moore under Aegean’s corporate bylaws. 5 These indemnification obligations to




 4
     The Final Order Pursuant to 11 U.S.C. §§ 105, 361, 362, 363, 364, 503, and 507 (I) Authorizing the Debtors to
     Obtain Senior Secured Priming Superpriority Postpetition Financing, (II) Granting Liens and Superpriority
     Administrative Expense Claims, (III) Authorizing Use of Cash Collateral, (IV) Granting Adequate Protection,
     (V) Modifying the Automatic Stay, (VI) Scheduling a Final Hearing, and (VII) Granting Related Relief [Docket
     No. 290] (the “Final DIP Order”) provides, in relevant part: “The Debtors shall indemnify and hold harmless each
     DIP Agent and each DIP Lender, solely in their capacities as such, and each of their respective successors, assigns,
     affiliates, parents, subsidiaries, partners, controlling persons, representatives, agents, attorneys advisors, financial
     advisors, financial advisors, consultants, professionals, officers, directors, managers, shareholders and employees,
     past, present, and future, and their respective heirs, predecessors, successors, and assigns . . . , in accordance with,
     and subject to, the DIP Loan Documents, which indemnification is hereby authorized and approved on a final
     basis.” Final DIP Order § 1.7. Indemnification obligations similar to those under the DIP Loan Documents arise
     under the Debtors’ Prepetition Secured Credit Facilities.

 5
     See Amended and Restated Bylaws of Aegean Marine Petroleum Network Inc., Art. VIII, §§ 1–2 (providing for
     indemnification of directors against “expenses (including attorneys’ fees), judgments, fines and amounts paid in
     settlement . . . if he acted in good faith and in a manner he reasonably believed to be in or not to be opposed to
     the best interests of [Aegean][.]”) (attached hereto as Exhibit A). See also Plan at 42 (providing for assumption
     of prepetition indemnification obligations).



                                                             7
18-13374-mew         Doc 478        Filed 03/22/19 Entered 03/22/19 12:17:59                       Main Document
                                                 Pg 13 of 52


 the Nonconsensual Released Parties provide further support for approving the Third Party Release

 (in addition to supporting jurisdiction, as discussed herein).

         A.       The Third Party Release Is Limited in Scope

         12.      The Third Party Release is carefully calibrated to the facts and circumstances of

 these cases. Critically, the Third Party Release is limited by:

         •     subject matter—e.g., the released claim must have a nexus with the Debtors and their
               restructuring 6;

         •     capacity—e.g., the release extends only to work performed for or on behalf of a named
               Nonconsensual Released Party and the related released subject matter; and

         •     the Litigation Claims Carve Out, the Securities Claims Carve Out, and the Domestic
               Governmental Unit (as defined in the Confirmation Order) carve out set forth in
               paragraphs 90–94 of the Confirmation Order.

         13.      In addition, the Mercuria Agents are Nonconsensual Released Parties “solely with

 respect to work performed for or on behalf of” Mercuria, subject to the subject matter limitations

 set forth in the Plan. See Plan at 12–13. For example, if an employee of Mercuria assisted in the

 preparation of the Disclosure Statement, the Third Party Release would release any potential

 claims by Releasing Parties against him or her relating to that work. By contrast, if an employee

 of Mercuria hit a Releasing Party with his or her car, the Third Party Release would not release

 potential claims against the employee for negligence—that claim neither has a nexus with the




 6
     The Third Party Release extends solely to claims “based on or relating to, or in any manner arising from, in whole
     or in part: (i) the Debtors, or the Debtors’ in- or out-of-court restructuring efforts . . . (ii) any Restructuring
     Transaction, contract, instrument, release, or other agreement or document . . . created or entered into in
     connection with the Disclosure Statement or the Plan; (iii) the Chapter 11 Cases, the Disclosure Statement, the
     Plan, the filing of the Chapter 11 Cases, the Restructuring Support Agreement, the pursuit of confirmation, the
     pursuit of consummation, the administration and implementation of the Plan, or the distribution of property under
     the Plan or any other related agreement; or (iv) upon any other act, or omission, transaction, agreement, event, or
     other occurrence related to the foregoing clauses (i) through (iii) taking place on or before the effective date.”
     Plan at 52–53.



                                                           8
18-13374-mew          Doc 478       Filed 03/22/19 Entered 03/22/19 12:17:59                       Main Document
                                                 Pg 14 of 52


 Debtors’ restructuring nor would it be incurred within the scope of the tortfeasor’s employment at

 Mercuria.

         14.      The limited scope of the Third Party Release and narrow universe of

 Nonconsensual Released Parties are similar to the nonconsensual third party release approved by

 this Court in Fairway Group Holdings. There, a nonconsensual third party release, limited by

 capacity and subject matter, was granted in favor of secured lenders (and their affiliates), the

 “Lender Released Parties,” 7 in exchange for their contributions to facilitate and implement the

 plan. See In re Fairway Group Holdings Corp., No. 16-11241 (MEW) (Bankr. S.D.N.Y. June 8,

 2016) [Docket No. 156] (confirmation order). That release extended only to claims “based on or

 relating to, or in any manner arising from, in whole or in part,” the various agreements related to

 the Fairway debtors’ restructuring. 8 Based on the testimony of the debtors’ chief restructuring

 officer presented at the confirmation hearing, the Court expressly found that the Lender Released

 Parties had provided sufficient contribution to justify nonconsensual releases. In re Fairway

 Group Holdings Corp., No. 16-11241 (MEW) (Bankr. S.D.N.Y. June 8, 2016) [Docket No. 158].

 In Fairway, the Court observed:

         [F]rom the point of view of the lenders, who are the ones identified as making []
         concessions, nobody can point to anything other than a concern that they not be
         sued for actions taken under the credit agreement. . . . I’m happy to give them that
         [release]. . . . The lenders have made a contribution that I think is sufficient to
         entitle them to releases of claims that might be made against them, as to the credit
         that they have extended and the repayments the[re]under[.].




 7
     The confirmed Fairway chapter 11 plan defines “Lender Released Parties” to include a list of specified lenders,
     arrangers, and agents, and, with respect to each named entity, “all persons and [e]ntities who acted on their behalf
     in connection with the matters as to which releases are being given herein.” See In re Fairway Group Holdings
     Corp., No. 16-11241 (MEW) (Bankr. S.D.N.Y. June 8, 2016) [Docket No. 154], at 7.
 8
     In re Fairway Group Holdings Corp., No. 16-11241 (MEW) (Bankr. S.D.N.Y. June 8, 2016) [Docket No. 154],
     at 40.



                                                           9
18-13374-mew      Doc 478      Filed 03/22/19 Entered 03/22/19 12:17:59           Main Document
                                            Pg 15 of 52


 55:25–56:6, 57:19–23 (confirmation hearing transcript).        The Third Party Release of the

 Nonconsensual Released Parties in this case is similarly limited by both subject matter and

 capacity and is supported by a robust factual record as set forth in the Confirmation Declarations.

        B.      The Nonconsensual Released Parties Substantially Contributed to the
                Debtors’ Restructuring

        15.     The Nonconsensual Released Parties’ contributions to the case are truly unique and

 provide a compelling justification for the Third Party Release, particularly when coupled with the

 overwhelming creditor support discussed above and the absence of any meaningful impact of the

 Third Party Release on dissenting claimants. Courts in this district have repeatedly approved

 nonconsensual third party releases in favor of parties whose contributions to the case were

 important to its success, as contemplated by Metromedia.              For example, in Charter

 Communications, the court approved a release where the third party had contributed “substantial

 financial and non-financial consideration.” 419 B.R. at 258–59. Likewise, the court in Karta

 Corp. approved a release where the third parties’ operational support was necessary for the debtors

 to “fund the Plan [and] comply with other Plan obligations.” 342 B.R. at 54–55. In Adelphia, the

 court approved a third party release in favor of parties who “agreed to rework their

 agreements . . . when creditor feuding made it impossible to confirm the reorganization plan that

 the Buyers originally bargained for.” 368 B.R. at 268. And the court in XO Communications

 granted a release to third parties whose “contributions will provide for certain distributions that

 would not have been made available but for these nondebtor parties’ contributions.” 330 B.R. at

 438.

        16.     Each Nonconsensual Released Party made substantial contributions to the Debtors’

 restructuring that warrant the Third Party Release as to such Nonconsensual Released Party.




                                                 10
18-13374-mew             Doc 478      Filed 03/22/19 Entered 03/22/19 12:17:59                         Main Document
                                                   Pg 16 of 52


                    1.       Mercuria’s Contributions Support the Third Party Release

          17.       Mercuria has provided significant financial support to the Debtors for the past nine

 months that no other party would (or even could) provide. First and foremost, had Mercuria not

 entered into the July 5, 2018 memorandum of understanding with the Debtors—which bought the

 Debtors’ more time with their prepetition secured credit facility lenders—and eventually, by early

 August, stepped into the shoes of those same prepetition secured credit facility lenders, the Debtors

 would have been forced to liquidate as evaporating lender commitments and a weakening

 borrowing base severely constricted the Debtors’ liquidity. 9 Moreover, the “sleeving” services

 Mercuria voluntarily provided at that time (and continues to provide) have been invaluable to the

 Debtors’ continued viability as a going concern. 10

          18.       Later, Mercuria’s stalking horse bid for the Debtors’ assets set the floor for

 realizable value in these chapter 11 cases. And still before the Petition Date, despite a robust

 marketing process, Mercuria was the only lender who provided the Debtors with a viable DIP

 financing proposal.

          19.       When Mercuria entered the scene in June of 2018, the Debtors were on the precipice

 of collapse: impending, value-destroying liquidation was averted via a company-saving deal

 whereby Mercuria stepped into the shoes of the lenders under the Debtors’ prepetition working



 9
      Baron Confirmation Declaration ¶ 21 (“By reducing the size of these facilities, lenders severely constricted
      Aegean’s access to necessary working capital to purchase inventory and meet customer demand. . . . The
      combined pressures of decreased liquidity and decreased borrowing base created a downward spiral and leading
      towards an eventual liquidation.”).

 10
      As explained by the Debtors’ financial advisor, Mr. Andrew Hede, at the contested hearing to approve the
      Debtors’ DIP financing on an interim basis, “Under the sleeving arrangement, Mercuria procures the oil, takes
      delivery, and puts it into basically a subleased tank within the [Aegean] facility. They hold the oil until such point
      as the company is ready to deliver it to the customer. [Aegean] loads it onto a vessel, and in effect, takes flash
      title to it. It delivers it to the company and then creates a receivable as a result of that.” Nov. 7, 2018 Hr’g Trans.
      at 69:21–70:3. By holding working inventory on its balance sheet, Mercuria substantially alleviates the Debtors’
      working capital (and, thus, liquidity) needs.



                                                             11
18-13374-mew          Doc 478       Filed 03/22/19 Entered 03/22/19 12:17:59                    Main Document
                                                 Pg 17 of 52


 capital facilities and agreed to provide inventory “sleeving” services that insulated the Debtors

 from the risk of adverse price movement in the marine fuel market. Absent this company-saving

 transaction with Mercuria, evaporating lender commitments, expiring forbearance agreements,

 uncured and incurable defaults, and the Debtors’ weakening borrowing base would have left the

 Debtors with no choice but to liquidate their businesses.

          20.      Even with Mercuria’s prepetition support, a near term bond maturity that could not

 be refinanced by the Debtors made it clear that the Debtors would be forced to seek chapter 11

 relief. Faced with the prospect of the Debtors’ “free fall” into chapter 11, or worse, total

 liquidation, Mercuria provided the Debtors with (a) a stalking horse bid that set the floor for

 realizable value in these chapter 11 cases; (b) time and liquidity to properly prepare their

 worldwide business for chapter 11; and (c) the only viable DIP financing proposal the Debtors

 received prepetition, notwithstanding the Debtors’ extensive marketing efforts. 11

          21.      When objections to Mercuria’s stalking horse bid and proposed DIP financing

 threatened to overwhelm these cases with costly and uncertain litigation, Mercuria negotiated in

 good faith with parties in interest to fund increased recoveries to unsecured claimholders at Aegean

 (including those most aggressive in the foregoing litigation), as well as committing to provide the

 DIP financing necessary to fund a going concern reorganization. These contributions provided

 significant and critical incremental value to the Debtors’ estates, putting the adequacy of the

 consideration provided for the Third Party Release beyond good faith dispute.




 11
      Further details regarding the Debtors’ prepetition efforts to market the DIP financing proposal may be found in
      the Declaration of Zul Jamal in Support of the Debtors’ Motion for Entry of Interim and Final Orders Pursuant
      to 11 U.S.C. §§ 105, 361, 362, 363, 364, 503, and 507 (I) Authorizing the Debtors to Obtain Senior Secured
      Priming Superpriority Postpetition Financing, (II) Granting Liens and Superpriority Administrative Expense
      Claims, (III) Authorizing Use of Cash Collateral, (IV) Granting Adequate Protection, (V) Modifying the
      Automatic Stay, (VI) Scheduling a Final Hearing, and (VII) Granting Related Relief [Docket No. 17, Ex. B].



                                                         12
18-13374-mew          Doc 478      Filed 03/22/19 Entered 03/22/19 12:17:59                  Main Document
                                                Pg 18 of 52


          22.      The following timeline provides a summary of the Debtors’ distress and Mercuria’s

 involvement in the Debtors’ restructuring:

          •     Beginning in March 2018 and continuing through the summer, Aegean and its lenders
                entered into a series of short-term forbearance agreements—some as short as 10 days—
                relating to Aegean’s breaches of its interest coverage ratio covenant and covenant to
                deliver audited financial statements on a timely basis;

          •     March to May 2018: lenders reduced the size of Aegean’s working capital facilities
                from $1 billion to $600 million (on an aggregate basis), which severely constricted
                access to liquidity to purchase inventory and meet customer demand;

          •     June 4, 2018: Aegean announced that it believed approximately $200 million of
                accounts receivable owed to Aegean as of December 31, 2017 will need to be written
                off, as the transactions giving rise thereto may have been, in whole or in part, without
                economic substance 12;

          •     During June 2018, Aegean experienced additional deterioration in customer activity
                and operated without enough liquidity to procure additional stocks of fuel to supply the
                network, such that on multiple business days Aegean had zero borrowing base
                availability, causing fuel inventories in certain critical supply hubs to run dry 13;

          •     June 29, 2018: Aegean’s lenders further reduced the size of Aegean’s working capital
                facilities from $600 million to $455 million (on an aggregate basis), which further
                constricted access to liquidity to purchase inventory and meet customer demand;

          •     During June and July 2018, Aegean and its advisors negotiated with third party
                financial and strategic investors as well as an ad hoc committee of Unsecured
                Convertible Noteholders to explore and evaluate strategic alternatives 14;

          •     July 5, 2018: Aegean announced entry into a memorandum of understanding with
                Mercuria, which contemplated, among other things, refinancing Aegean’s prepetition
                secured credit facilities by August 15, 2018, the provision of interim credit support to
                enhance liquidity, and other terms predicated on a potential future global strategic
                partnership between Aegean and Mercuria 15;

          •     August 21, 2018: Aegean announced that Mercuria had: (a) become the sole lender
                under Aegean’s prepetition working capital facilities; (b) agreed to extend existing

 12
      Aegean’s publicly-traded common stock fell approximately 75% that day. See Baron Confirmation Decl. ¶ 24.

 13
      Baron Confirmation Decl. ¶ 25.

 14
      Baron Confirmation Decl. ¶ 26.

 15
      Baron Confirmation Decl. ¶ 28.



                                                       13
18-13374-mew          Doc 478       Filed 03/22/19 Entered 03/22/19 12:17:59            Main Document
                                                 Pg 19 of 52


                covenant waiver agreements for these facilities; (c) agreed to provide $30 million of
                sorely needed liquidity by way of amendments and additional waivers to the facilities
                as well as other financing arrangements; and (d) agreed to support operations by
                “sleeving” inventory. In return, Aegean issued Mercuria new common stock
                constituting 30% of Aegean’s outstanding common stock (on a pro forma basis) and its
                Board unanimously agreed to expand the Board and subsequently appoint a
                representative of Mercuria thereto 16;

          •     November 2, 2018: Aegean announced that (i) it believed up to $300 million of cash
                and other assets were misappropriated through fraudulent activities and (ii) it had
                confirmed that approximately $200 million of questionable receivables were
                uncollectible and would be written off;

          •     November 5, 2018: Aegean and Mercuria entered into that certain asset purchase
                agreement dated as of November 5, 2018, which provided for the terms of Mercuria’s
                “stalking horse” bid;

          •     December 7, 2018: the Debtors, Mercuria, and the Committee reached a “courthouse
                steps” agreement in principle on the terms and conditions of a proposed plan of
                reorganization for the Debtors;

          •     December 15, 2018: following Oaktree’s withdrawal from the contest to sponsor a
                plan, 17 the Debtors, Mercuria, and the Committee entered into a Restructuring Support
                Agreement premised on Mercuria’s agreement to sponsor a chapter 11 plan of
                reorganization of the Debtors (i.e., the Plan) that provides for an even higher and better
                recovery than the Oaktree and Hartree proposal.

          23.      The unencumbered value available for distribution is vastly greater as a result of

 Mercuria’s agreement to support 100% recoveries to unsecured creditors at subsidiary Debtors,

 fund $40 million of cash recoveries for general unsecured creditors at Aegean, and contribute the

 Litigation Claims to the Litigation Trust. Further, there can be no doubt that stakeholders are better

 off because Mercuria has agreed to fund Allowed Administrative Claims and backstop the

 $15 million Litigation Trust Loan which will fund the Litigation Trust—all above and beyond

 that contributed by Mercuria through the DIP Facilities (including a $75 million term loan facility)




 16
      Baron Confirmation Decl. ¶ 29.

 17
      See Disclosure Statement at 34.



                                                     14
18-13374-mew       Doc 478     Filed 03/22/19 Entered 03/22/19 12:17:59              Main Document
                                            Pg 20 of 52


 and associated “sleeving” services. Moreover, Mercuria’s agreement to equitize its DIP loans and

 certain secured term loans will deleverage the Debtors’ balance sheet by over $800 million.

        24.     Courts have granted a nonconsensual third party release in exchange for far less.

 See, e.g., In re Finlay Enters., Inc., 2010 WL 6580268, at *9–10 (Bankr. S.D.N.Y. June 29, 2010)

 (approving nonconsensual release in favor of party that contributed $7 million to fund recoveries

 to general unsecured creditors who would otherwise have received no distribution from the

 debtors’ estates); In re Metro. 885 Third Ave. Leasehold, LLC, No. 10-16103, 2010 WL 6982778,

 at *11 (Bankr. S.D.N.Y. Dec. 22, 2010) (finding that waiver of $160 million claims constituted

 “substantial consideration”); XO Commc’ns, 330 B.R. at 437–40 (approving release based on

 “certain distributions” that would not have occurred absent third party contributions).

        25.     In addition, Mercuria’s contributions support the Third Party Release as to the

 Mercuria Agents. As a preliminary matter, Mercuria, a corporate entity, “can act only through its

 employees, subsidiaries, or agents.” U1it4less, Inc. v. Fedex Corp., 871 F.3d 199, 205 (2d Cir.

 2017). Thus, substantial contributions attributable to Mercuria are equally attributable to—and

 indeed would not have been possible without—those persons acting on its behalf or as its agents.

 Moreover, such persons participated in the Debtors’ restructuring at Mercuria’s behest and are

 Released Parties “solely with respect to work performed for or on behalf of [Mercuria].” See Plan

 at 12. That Mercuria’s contributions support an appropriately scoped release of those who acted

 on its behalf is an uncontroversial proposition in this District. See, e.g., In re Finlay Enters., No.

 19-14873, 2010 WL 6580628, at *9, *15 (Bankr. S.D.N.Y. June 29, 2010) (Peck, J.) (approving

 release of each named released party’s “present or former directors, officers, members, managers,

 partners, employees, affiliates, agents, financial advisors, restructuring advisors, attorneys and




                                                  15
18-13374-mew             Doc 478      Filed 03/22/19 Entered 03/22/19 12:17:59                       Main Document
                                                   Pg 21 of 52


 representatives and their respective affiliates” because they “participated in [the chapter 11 cases]

 on behalf of the [named released parties].”)

                    2.       The Contributions of the New Audit Committee Support the Third
                             Party Release

          26.       The directors comprising the New Audit Committee, namely Tyler Baron,

 Raymond Bartoszek, and Donald Moore, have gone wildly above and beyond their obligations and

 duties as board members of the Debtors, contributing invaluably to the Debtors’ operational and

 financial restructuring. These individuals have made onerous investments of their personal time

 and resources to salvage the Debtors’ business and maximize its value going forward, benefiting

 all stakeholders in these chapter 11 cases. The time and energy expended in these zealous pursuits

 has far exceeded what could reasonably be expected or demanded of them in their distinct

 capacities as directors of Aegean.

          27.       The role of a typical company director is to (a) consult with management regarding

 the strategic and operational direction of the company and (b) monitor company performance and

 generally provide oversight. 18 Board members do not typically run the company on a day-to-day

 basis; that role falls to management. 19 Moreover, while the typical board of directors reviews and




 18
      David F. Larcker and Brian Tayan, Board of Directors: Duties and Liabilities at 2, Corporate Governance
      Research Initiative, Stanford Graduate School of Business (2015). Accord 9 Bus. Orgs. with Tax Planning
      § 108.02 (Matthew Bender & Co., Inc., 2019) (“Generally, the board of directors of a public company has five
      primary functions: (1) to oversee and review the performance of senior executive officers; (2) to review and
      approve major corporate plans and actions; (3) to advise top management; (4) to propose candidates for office as
      directors; and (5) to review the performance of systems to comply with applicable laws.”).

 19
      According to the Stanford Graduate School of Business Corporate Governance Research Initiative, directors
      report typically spending 20 hours per month on board matters. Audit committees oversee the company’s
      accounting policies and external and internal auditors, but are reliant upon external and internal auditors to ensure
      that material information is adequately disclosed: the typical audit committee meets for fewer than 22 hours per
      year. Id. at 5–7.



                                                            16
18-13374-mew          Doc 478      Filed 03/22/19 Entered 03/22/19 12:17:59                  Main Document
                                                Pg 22 of 52


 monitors the company’s business strategy, it is management’s responsibility to propose the

 strategy, develop the business model, and identify risks and performance indicators. 20

          28.      Here, the New Audit Committee did not step into the shoes of typical company

 directors; rather, as more fully set forth in the Confirmation Declarations, when Messrs. Baron,

 Bartoszek, and Moore joined the board of directors of Debtor Aegean (the “Board”):

          •     Aegean was operating under the cloud of its attempt—blocked by Mr. Baron and other
                Aegean shareholders—to acquire H.E.C. Europe Limited, a company controlled by
                Aegean’s founder, on apparently less than arm’s-length terms 21;

          •     Little to nothing had been done to investigate the $200 million of questionable
                receivables which had been intended to be used as a form of consideration in the
                attempted H.E.C. Europe Limited acquisition 22;

          •     Aegean’s payroll and HR systems were impossible to reconcile with actual
                disbursements to employees 23;

          •     Aegean’s lenders had reduced the sizes of Aegean’s working capital facilities from a
                peak of $1 billion to $600 million by May 5, 2018 (which would further fall to $455
                million by June 29, 2018), severely constraining liquidity. These headline numbers, in
                fact, bore no resemblance to actual, formula-based borrowing availability, which was
                zero or close to zero on most working days in June 2018 24;

          •     Aegean’s volumes had fallen below breakeven levels as a result of constrained liquidity
                and increased fuel prices, leading to negative free cash flow 25;

          •     Credit insurance companies serving the marine fuels space had canceled their coverage
                of Aegean due to its inability to file audited financials 26;


 20
      David F. Larcker and Brian Tayan, Strategy & Risk Oversight at 4, Corporate Governance Research Initiative,
      Stanford Graduate School of Business (2015).

 21
      Baron Confirmation Decl. ¶¶ 11–13.

 22
      Baron Confirmation Decl. ¶ 14.

 23
      Baron Confirmation Decl. ¶ 38.

 24
      Baron Confirmation Decl. ¶ 25.

 25
      Baron Confirmation Decl. ¶ 21.

 26
      Baron Confirmation Decl. ¶ 23.



                                                       17
18-13374-mew           Doc 478       Filed 03/22/19 Entered 03/22/19 12:17:59                       Main Document
                                                  Pg 23 of 52


            •   Aegean’s customers had begun delaying purchases from Aegean due to widespread
                concerns about Aegean’s stability27;

            •   Aegean, members of the New Audit Committee, and their advisors had to negotiate
                daily with a syndicate of lenders regarding short-term waivers of continuing covenant
                defaults. Such lenders were unwilling to provide additional liquidity and instead
                required extensive and ongoing financial reporting and development of contingency
                plans such as liquidation budgets by certain milestone dates;

            •   Aegean and the Board had yet to gather any evidence of fraudulent transactions or
                identify any links between fraudulent receivables and any shell companies 28;

            •   Aegean had no access to critical electronic files necessary to discover and investigate
                the Litigation Claims 29; and

            •   Aegean had not located any cooperating witnesses and had not identified any support
                for potential claims against specific malefactors or professionals. 30

 In addition, Aegean lacked effective management prior to the involvement of Messrs. Baron,

 Bartoszek, and Moore: Aegean’s management structure was dysfunctional and members of the

 prior management team had limited experience in many critical function areas and next to no

 information about key elements of the business 31; and Aegean’s internal financial function lacked

 any internal financial planning and was ill-equipped to manage liquidity or address Aegean’s

 capital structure. 32


 27
      Id.

 28
      Baron Confirmation Decl. ¶ 19.

 29
      Id.

 30
      Id.

 31
      Baron Confirmation Decl. ¶ 40.

 32
      Id. (“[There was a] complete lack of accounting systems in Greece and reliable historical accounting information.
      For example, there was no financial plan, no operational or financial statistics by port or customer, no cost
      reporting, no accurate list of employee headcount, etc.”). See also id. ¶ 32 (“Given the lack of reliable historical
      financials and significant challenges with the accounting system and processes in Greece, there was no visibility
      into how and where [Aegean] was spending money. I led an analysis of [Aegean’s] cost structure by category
      and location of spend, and we worked with members of management to drive over $30 million of annualized cost
      reductions. I also led the development of a station-level operating model which further informed decision-making
      on cost rationalization and resource allocation.”).



                                                            18
18-13374-mew         Doc 478       Filed 03/22/19 Entered 03/22/19 12:17:59         Main Document
                                                Pg 24 of 52


          29.     The appointment of Messrs. Baron, Bartoszek, and Moore to the Board was crucial

 to salvaging the Debtors’ business at a period of substantial market uncertainty. The New Audit

 Committee went above and beyond the call of duty, becoming intimately involved in the daily

 operations of the business while simultaneously navigating a severe liquidity crisis and preventing

 a disorderly liquidation, while at the same time leading an international investigation into a

 massive, complex fraud pre-dating the board members’ tenure. 33

          30.     Not merely overseeing, but actively participating in the internal investigation that

 developed the Litigation Claims, avoiding the uncontrolled liquidation of Aegean, and

 operationally restructuring Aegean in the face of a liquidity crisis has been a full-time job for

 Messrs. Baron, Bartoszek, and Moore: Messrs. Baron and Moore estimate they each spent

 upwards of 2,000 hours working for Aegean in 2018, and Mr. Bartoszek spent more than 500 hours

 in the same period. 34 Messrs. Baron and Moore essentially took on the role of interim co-CEOs

 for Aegean, traveling to the company’s headquarters in Greece for weeks on end and exercising

 direct oversight over the company’s employees, while Mr. Bartoszek addressed operational

 rationalization at the Debtors’ Americas business units. 35 Messrs. Baron and Moore assumed de

 facto managerial responsibility for all important work streams at Aegean, including monitoring

 and pushing the investigation, negotiating with Mercuria and Aegean’s creditors, and supervising

 day-to-day operations.

          31.     With respect to liquidity, members of the New Audit Committee personally

 engaged a number of third-party financial and strategic investors as well as an ad hoc committee


 33
      Baron Confirmation Decl. ¶¶ 31–36.

 34
      Baron Confirmation Declaration ¶¶ 31, 37.

 35
      Baron Confirmation Decl. ¶¶ 31–32, 37–38.



                                                   19
18-13374-mew          Doc 478      Filed 03/22/19 Entered 03/22/19 12:17:59          Main Document
                                                Pg 25 of 52


 of Unsecured Noteholders to explore and evaluate strategic alternatives and liquidity-generating

 transactions. Such individuals, together with their advisors, provided significant diligence, held

 multiple conferences, and otherwise engaged parties in interest in both contingency planning and

 strategic alternatives. Along with advisors, Mr. Baron identified and actively engaged Mercuria

 as a potential source of capital, making multiple trips to visit Mercuria’s offices in Europe and

 engaging in countless conferences with Mercuria and its advisors. These efforts were ultimately

 successful and enabled the company to avoid an uncontrolled liquidation. Aegean, led by the New

 Audit Committee, and Mercuria thereafter worked diligently to reestablish customer relationships,

 increase sales volumes, improve cash flows, and regenerate the borrowing base. The New Audit

 Committee also implemented internal cost cutting and restructuring initiatives, including winding

 down the back-to-back bunkering trading and marine lubricants businesses, reducing corporate

 overhead, reducing station level costs, cutting storage costs, developing management information

 reporting and other internal controls, and reconfiguring the fleet to reduce overcapacity and

 increase revenues by chartering out vessels to third parties. Improvements to the Debtors’ cost

 structure, for example, generated more than $30 million of annualized cost savings. 36

          32.      With respect to the investigation, the New Audit Committee also took it upon

 themselves to supercharge the Debtors’ internal investigation that led to the discovery and

 development of the Litigation Claims. In particular, they, among other things 37:

          •     Gained the trust of and participated in interviews of potential witnesses that had
                previously been uncooperative to gain information related to the Litigation Claims;

          •     Worked diligently to remediate the conditions that enabled the fraudulent behavior to
                take place and remain undetected for so many years;


 36
      Baron Confirmation Decl. ¶¶ 27, 30, 32.

 37
      See Baron Confirmation Decl. ¶¶ 33–36.



                                                   20
18-13374-mew          Doc 478       Filed 03/22/19 Entered 03/22/19 12:17:59                     Main Document
                                                 Pg 26 of 52


          •     Removed over half the named directors and officers of the Debtors and likewise made
                comprehensive changes to the list of authorized signatories for the Debtors’ more than
                two hundred bank accounts;

          •     Replaced over two dozen employees believed to have been involved in or to have had
                knowledge of the fraudulent activities by promoting and hiring trusted employees;

          •     Worked to disentangle the Debtors from all legacy relationships with former related
                parties, including moving the Greece office out of its historical location in a building
                controlled by Aegean’s founder (and which was under extensive video and audio
                surveillance);

          •     Supervised the investigation on a daily basis, working with outside counsel and
                investigators; and

          •     Familiarized themselves with key evidence.

          33.      In response to these preservation efforts, Aegean’s founder initiated a Greek

 privacy lawsuit, alleging that the Debtors had improperly accessed confidential data, to which Mr.

 Moore, in particular, spent significant time responding. 38 Messrs. Baron and Moore (particularly

 Mr. Moore) undertook extraordinary efforts to overcome other obstacles imposed by Aegean’s

 founder, such as attempts by him to destroy documents and intimidate witnesses. 39 These efforts

 preserved the Litigation Claims that are the cornerstone of recovery to Aegean’s junior, impaired

 stakeholders in these chapter 11 cases.

          34.      This effort went well beyond what is expected from a company’s directors. Messrs.

 Baron and Moore spent weeks at a time on the road, in multiple countries, pushing the investigation

 forward, including by pursuing legal remedies in Greece to gain access to critical documents and

 data needed to investigate apparent improprieties, while those malefactors responsible for the


 38
      Baron Confirmation Decl. ¶ 35.

 39
      Baron Confirmation Declaration ¶ 34 (“We worked to overcome extensive hurdles to the investigation. This
      included attempts to destroy documents and to intimidate witnesses. Moving the investigation forward in the face
      of this conduct required extraordinary efforts by Mr. Moore in particular. We also worked closely with trusted
      members of management to recover and preserve extensive physical and digital evidence related to the Litigation
      Claims.”).



                                                          21
18-13374-mew         Doc 478       Filed 03/22/19 Entered 03/22/19 12:17:59           Main Document
                                                Pg 27 of 52


 misconduct were engaged in efforts to conceal the information that would prove their misdeeds. 40

 For the last nine months, Messrs. Baron and Moore have driven the investigation of the Litigation

 Claims forward, acted as the Debtors’ liaison with respect to governmental agencies whose

 investigatory work is proceeding on a parallel path, and (along with counsel) created the current

 strategy to pursue the Litigation Claims—the key source of value that permitted the Debtors to

 create the agreed-upon Plan. 41 They did all of this while overcoming a liquidity crisis that

 threatened to destroy the entire business and managing a company that lacked a management team

 capable of doing so without substantial, day-to-day and in-the-weeds, oversight.

            35.   On the operational side, Mr. Bartoszek contributed more than 500 hours in 2018 to

 overhauling the Debtors’ operations, especially with respect to US operations. 42 Before joining

 the Debtors’ board, Mr. Bartoszek had a 20-plus year energy trading career at Texaco and Glencore

 Limited before becoming involved in private equity and developing a family office with a

 diversified portfolio.      His services in helping to run Aegean’s day-to-day business while

 overseeing critical cost control initiatives have been integral to Aegean’s operational

 restructuring. 43 In fact, after joining the board, Mr. Bartoszek relocated to the New York City area

 in order to be closer to one of the Debtors’ principal offices and facilitate the rationalization of the

 Debtors’ internal operations. 44 Over a period of months, Mr. Bartoszek added substantial value

 by, among other things, conducting reviews of the Debtors’ stations in the Americas as well as



 40
      Baron Confirmation Decl. ¶¶ 16–17.

 41
      Baron Confirmation Decl. ¶ 18.

 42
      See Baron Confirmation Decl. ¶ 37.

 43
      Id.

 44
      Baron Confirmation Decl. ¶ 38.



                                                   22
18-13374-mew        Doc 478     Filed 03/22/19 Entered 03/22/19 12:17:59            Main Document
                                             Pg 28 of 52


 their supply and trading strategies and working to develop a clear picture of actual payroll and

 ensure that the Debtors were only paying for employees working for the Debtors and not for other

 entities run by Aegean’s founder. He was also heavily involved in improving vessel utilization at

 Aegean’s Americas business units—particularly those in the Gulf and the Caribbean—leading to

 annual savings exceeding $5 million. His role, too, far exceeded the standard duties of a company

 director. 45

            36.   Courts in this district have approved nonconsensual releases of a debtor’s directors

 and officers who made contributions similar to those of the New Audit Committee. For example,

 in Finlay Enterprises, the court approved nonconsensual releases in favor of the debtors’ directors,

 officers, and employees who “made significant personal sacrifices of time and effort by actively

 participating in the chapter 11 and auction process while simultaneously managing the [d]ebtors’

 businesses throughout these [chapter 11] cases,” which efforts “directly resulted in” maximizing

 value for the debtors’ estates and creditor constituencies. Finlay Enters., Inc., 2010 WL 6580268,

 at *9.      In Charter Communications, the court overruled objections to and approved the

 nonconsensual release of the debtors’ largest prepetition equity holder based on his cooperation in

 effecting a restructuring transaction that would allow the debtors to reinstate their senior secured

 credit facility, the terms of which were highly favorable to the debtors. Charter Commc’ns, 419

 B.R. at 258–59. Finally, in Residential Capital, the court approved a nonconsensual release in

 favor of third parties (including directors and officers) who “helped maintain the value of the

 [d]ebtors’ [business],” similar to the pre- and postpetition contributions of the New Audit

 Committee in these cases. In re Residential Capital, LLC, No. 12-12020 (MG) (Bankr. S.D.N.Y.

 Dec. 11, 2013) [Docket No. 6065].


 45
      Id.



                                                   23
18-13374-mew         Doc 478      Filed 03/22/19 Entered 03/22/19 12:17:59                  Main Document
                                               Pg 29 of 52


          37.     As more fully described in the Confirmation Declarations, the New Audit

 Committee contributed to and supported the Debtors’ restructuring efforts in ways far exceeding

 the usual involvement of directors and officers of chapter 11 debtors. In light of these facts and

 precedent cases approving nonconsensual releases of directors and officers on similar terms, the

 nonconsensual Third Party Release of the New Audit Committee is appropriate and justified.

          C.      Additional Metromedia Factors Support the Third Party Release

          38.     The other Metromedia factors also favor approval of the Third Party Release. First,

 certain key claims—namely, the Litigation Claims and Securities Claims—are expressly carved

 out from the Third Party Release. Pursuant to the Plan, the Litigation Claims are contributed to

 the Litigation Trust, and the Securities Claims are not enjoined relative to the named defendants,

 including certain of the Debtors’ pre May 1, 2018 directors and officers. As such, while surely

 possible, only remote or speculative claims remain in the scope of the Third Party Release, and

 any such claims would be subject to the Debtors’ indemnification obligations in any case. To be

 sure, each of the Committee and the Lead Securities Plaintiff separately agreed to grant the post

 May 1, 2018 parties—i.e., the Nonconsensual Released Parties—a full, unqualified release.

          39.     The SEC, in its objection,46 apparently believes that the examples of circumstances

 that would support third party releases offered by the Second Circuit in Metromedia are necessary

 elements of a finding that third party releases are appropriate and justified. See SEC Objection at

 7 (arguing that the Third Party Release does not satisfy the Metromedia standard because “the

 enjoined claims are not being channeled to any meaningful settlement fund” and “the Plan is not

 providing for the full payment of enjoined claims.”) That is simply incorrect. The examples of



 46
      On March 19, 2019, the SEC filed the Limited Objection of the U.S. Securities and Exchanges Commission to
      Confirmation of the Debtors’ Joint Plan of Reorganization [Docket No. 454] (the “SEC Objection”).



                                                       24
18-13374-mew           Doc 478        Filed 03/22/19 Entered 03/22/19 12:17:59                        Main Document
                                                   Pg 30 of 52


 circumstances that would justify a third party release in connection with confirmation of a chapter

 11 plan of reorganization discussed in Metromedia are just that—examples—and courts applying

 the Metromedia standard have not interpreted it as the SEC does. See, e.g., Karta Corp., 342 B.R.

 at 54–55 (approving nonconsensual release of party that provided essential operational support to

 the debtors); Adelphia Commc’ns Corp., 368 B.R. at 268 (approving nonconsensual release of

 party that agreed to rework bargained-for transactions when creditor feuding made confirmation

 impossible). Metromedia itself rebuts the SEC’s theory. Metromedia Fiber Network, Inc., 416

 F.3d at 142 (“[T]his is not a matter of factors and prongs”).

          40.       Finally, certain of the Nonconsensual Released Parties, including the New Audit

 Committee and Mercuria, have potential indemnification claims against the Debtors for the claims

 subject to the Third Party Release. The Debtors’ indemnification obligations to the Nonconsensual

 Released Parties weigh in favor of granting the Third Party Release. See Metromedia, 416 F.3d at

 142 (“Courts have approved nondebtor releases when . . . the enjoined claims would indirectly

 impact the debtor’s reorganization ‘by way of indemnity or contribution[.]’”) (citing Menard-

 Sanford v. Mabey (In re A.H. Robins Co.), 880 F.2d 694, 701 (4th Cir. 1989). Courts applying the

 Metromedia standard have pointed to the existence of indemnification obligations and other

 “identity of interest” concerns as a justification for nonconsensual third party releases. Charter

 Commc’ns, 419 B.R. at 258–59; see also XO Commc’ns, 330 B.R. at 440 (approving

 nonconsensual third party release based partly on the “identity of interest present as a result of

 indemnification/contribution exposure of the Debtor”).

          41.       For example, the Debtors have contractual indemnification obligations under the

 DIP Credit Facility Documents that have been authorized by this Court, 47 and the Debtors are


 47
      The Final DIP Order provides, in relevant part: “The Debtors shall indemnify and hold harmless each DIP Agent
      and each DIP Lender, solely in their capacities as such, and each of their respective successors, assigns, affiliates,


                                                             25
18-13374-mew            Doc 478        Filed 03/22/19 Entered 03/22/19 12:17:59                        Main Document
                                                    Pg 31 of 52


 required under their respective bylaws and organizational documents to indemnify directors,

 including Messrs. Baron, Bartoszek, and Moore. 48 Any such indemnification claims would

 operate as an endrun to the discharge injunction, enabling third parties to pursue prepetition claims

 where the Reorganized Debtors are the economic party in interest. These additional Metromedia

 factors support imposing the Third Party Release on a nonconsensual basis.

 II.       The Court Has Subject Matter Jurisdiction to Grant the Third Party Release

           42.       The Court has subject matter jurisdiction over the claims subject to the Third Party

 Release. 49 A bankruptcy court’s jurisdiction is delineated by 28 U.S.C. §§ 1334(b) and 157.

 Section 1334(b) confers jurisdiction on the district courts of “all civil proceedings arising under

 title 11, or arising in or related to cases under title 11,” and section 157(a) allows district courts to

 “provide that any or all cases under title 11 and any or all proceedings arising under title 11 or

 arising in or related to a case under title 11 shall be referred to the bankruptcy judges for the




       parents, subsidiaries, partners, controlling persons, representatives, agents, attorneys advisors, financial advisors,
       financial advisors, consultants, professionals, officers, directors, managers, shareholders and employees, past,
       present, and future, and their respective heirs, predecessors, successors, and assigns . . . , in accordance with, and
       subject to, the DIP Loan Documents, which indemnification is hereby authorized and approved on a final basis.”
       Final DIP Order § 1.7. Indemnification obligations similar to those under the DIP Loan Documents arise under
       the Debtors’ Prepetition Secured Credit Facilities.

 48
       See Amended and Restated Bylaws of Aegean Marine Petroleum Network Inc., Art. VIII, §§ 1–2 (providing for
       indemnification of directors against “expenses (including attorneys’ fees), judgments, fines and amounts paid in
       settlement . . . if he acted in good faith and in a manner he reasonably believed to be in or not to be opposed to
       the best interests of [Aegean][.]”) (attached hereto as Exhibit A). See also Plan at 42 (providing for assumption
       of prepetition indemnification obligations).

 49
       While no party has raised a Stern issue with the Court’s constitutional authority to grant the Third Party Release,
       for avoidance of doubt, the Debtors believe it is clear that this Court has such authority. See, e.g., In re Kirwan
       Offices S.à.r.l., 592 B.R. 489, 511 (S.D.N.Y. 2018) (“A reorganization plan is a creature solely of Bankruptcy
       law and must comply with all of the provisions of 11 U.S.C. § 1129(a) & (b). And the third-party releases
       contained in a confirmed plan are subject to 11 U.S.C. §§ 1129(a)(1), 1123(b)(5) & (6), 105, and 524(e). In other
       words, those releases ‘flow from a federal statutory scheme.’”) (citing Stern, 564 U.S. 462, 493 (2011)); accord
       In re Quigley Co., 676 F.3d 45, 52 (2d Cir. 2012) (“Stern is replete with language emphasizing that the ruling
       should be limited to the unique circumstances of that case.”) (citations omitted).



                                                              26
18-13374-mew           Doc 478       Filed 03/22/19 Entered 03/22/19 12:17:59                       Main Document
                                                  Pg 32 of 52


 district.” 50 Section 157(b) confers statutory authority on bankruptcy judges to hear all “core

 proceedings arising under title 11, or arising in a case under title 11.” As discussed above, the

 Third Party Release is a component of the Plan being presented for confirmation, which is “core.”

 See 28 U.S.C. § 157(b)(2)(L). In addition, the Third Party Release extends only to claims

          based on or relating to, or in any manner arising from, in whole or in part: (i) the
          Debtors, or the Debtors’ in- or out-of-court restructuring efforts . . . ; (ii) any
          restructuring transaction, contract, instrument, release, or other agreement or
          document . . . created or entered into in connection with the Disclosure Statement
          or the Plan; (iii) the Chapter 11 Cases, the Disclosure Statement, the Plan, the filing
          of the Chapter 11 Cases, the Restructuring Support Agreement, the pursuit of
          confirmation, the pursuit of consummation, the administration and implementation
          of the Plan, or the distribution of property under the Plan or any other related
          agreement; or (iv) upon any other act, or omission, transaction, agreement, event,
          or other occurrence related to the foregoing clauses (i) through (iii) taking place on
          or before the Effective Date. 51

          43.      Such claims (a) fall squarely within the core jurisdiction of this Court (e.g., all

 claims relating to the Disclosure Statement or the Plan) or, to the extent they are not, (b) are

 sufficiently “related to” these chapter 11 cases to support non-core subject matter jurisdiction

 because they might conceivably affect, and in some cases directly impact, the bankruptcy estate. 52

          A.       The Third Party Release Covers Claims within the Court’s Core Subject
                   Matter Jurisdiction

          44.      This Court’s core jurisdiction extends to all civil claims “arising under” title 11 or

 “arising in” a case under title 11. As the Second Circuit has explained, proceedings “arising under”



 50
      The District Court for the Southern District of New York has so provided. See Amended Standing Order of
      Reference from the United States District Court for the Southern District of New York (Jan. 31, 2012).

 51
      Plan at 52–53.

 52
      In re Quigley Co., 676 F.3d at 57 (“[T]he touchstone for bankruptcy jurisdiction remains ‘whether [a third party
      action] might have any ‘conceivable effect’ on the bankruptcy estate.’”) (citations omitted), cert. denied sub nom.
      Pfizer, Inc. v. Law Offices of Peter G. Angelos, 133 S. Ct. 2849 (2013); see also Johns-Manville Corp. v. Chubb
      Indem. Ins. Co. (In re Johns-Manville Corp.), 517 F.3d 52, 66 (2d Cir. 2008) (“Manville III”) (“[A] bankruptcy
      court only has jurisdiction to enjoin third party non-debtor claims that directly affect the res of the bankruptcy
      estate.”), rev’d sub nom. Travelers Indem. Co. v. Bailey, 557 U.S. 137 (2009).



                                                           27
18-13374-mew          Doc 478        Filed 03/22/19 Entered 03/22/19 12:17:59                       Main Document
                                                  Pg 33 of 52


 the Bankruptcy Code are those that “invoke substantive rights created by federal bankruptcy law.”

 In re Robert Plan Corp., 777 F.3d 594, 596 (2d Cir. 2015) (citing MBNA Am. Bank, N.A. v. Hill,

 436 F.3d 104, 108–09 (2d Cir. 2006)). By contrast, claims “arising in” a case under title 11 are

 those “that are not based on any right expressly created by the Bankruptcy Code, but nevertheless,

 would have no existence outside of the bankruptcy.” Id. at 596–97 (quoting Baker v. Simpson,

 613 F.3d 346, 350–51 (2d Cir. 2010)). 53

          45.      Bankruptcy courts’ core jurisdiction extends as far as constitutional limits allow.

 See In re Relativity Fashion, LLC, 696 Fed. Appx. 26, 28 (2d Cir. 2017) (“This Court has ruled

 that ‘core proceedings should be given a broad interpretation that is close to or congruent with

 constitutional limits.’”) (quoting In re U.S. Lines, Inc., 197 F.3d 631, 637 (2d Cir. 1999)). Within

 such limits, bankruptcy courts have “comprehensive power” to resolve claims and enter orders or

 judgments in core proceedings. Id., citing In Matter of Motors Liquidation Co., 829 F.3d at 153.

          46.      Most if not all claims subject to the Third Party Release are “core” to these chapter

 11 cases. All of the Debtors’ postpetition restructuring efforts—including the RSA, Plan, and

 Disclosure Statement—are creatures of the Bankruptcy Code or would not have occurred but for

 its existence.       Further, even the Debtors’ prepetition restructuring efforts—such as the

 investigation, prepetition negotiations with Mercuria over the MOU, stalking horse asset purchase

 agreement, and the DIP Facilities—arose out of a contemplated chapter 11 filing. As such, this

 Court has core jurisdiction to grant the Third Party Release.




 53
      By way of example, a “bankruptcy court’s decision to interpret and enforce a prior sale order falls under this
      formulation of ‘arising in’ jurisdiction.” In Matter of Motors Liquidation Co., 829 F.3d 135, 153 (2d Cir. 2016),
      cert. denied, 137 S. Ct. 1813 (2017). This is because the “order consummating a debtor’s sale of property would
      not exist but for the Code, and the Code charges the bankruptcy court with carrying out its orders.” Id. (citations
      omitted).



                                                           28
18-13374-mew          Doc 478        Filed 03/22/19 Entered 03/22/19 12:17:59                     Main Document
                                                  Pg 34 of 52


          B.       The Third Party Release Covers Claims That Would Have a ‘Conceivable
                   Effect’ on the Bankruptcy Estate

          47.      Even if it could successfully be argued that the Third Party Release extends to

 claims beyond the core subject matter jurisdiction of this Court, this Court nonetheless has subject

 matter jurisdiction over such claims because they fall within the Court’s “related to” subject matter

 jurisdiction. 54 The Second Circuit extends “related to” bankruptcy jurisdiction to any civil action

 for which the outcome “might have any ‘conceivable effect’” on the bankruptcy estate. See

 Quigley, 676 F.3d at 57 (emphasis added) (citation omitted). To have a “conceivable effect” on a

 bankruptcy estate, “certainty, or even likelihood, is not required.” Winstar Holdings, LLC v.

 Blackstone Grp., L.P., No. 07-4634, 2007 WL 4323003, at *1 n.1 (S.D.N.Y. Dec. 10, 2007); see

 also Manville III, 517 F.3d at 66–67 (explaining that bankruptcy court has jurisdiction over claims

 that affect the res of the estate); In re Trinsum Grp., Inc., No. 08-12547, 2013 WL 1821592, at *5

 (Bankr. S.D.N.Y. Apr. 30, 2013) (discussing standard).

          48.      This Court has “related to” jurisdiction to release non-Debtor claims against the

 Released Parties because such claims “directly affect the res of the bankruptcy estate.” Manville

 III, 517 F.3d at 66; accord In re Dreier LLP, 429 B.R. 112, 131 (Bankr. S.D.N.Y. 2010) (“In

 assessing a court’s jurisdiction to enjoin a third party dispute, the question is not whether the court

 has jurisdiction over the settlement, but whether it has jurisdiction over the attempts to enjoin the

 creditors’ unasserted claims against the third party.”); see also In re Cuyahoga Equip. Corp., 980

 F.2d 110, 114 (2d Cir. 1992) (“The test for determining whether litigation has a significant




 54
      The scope of “related to” subject matter jurisdiction under 28 U.S.C. § 1334(b) is broad. See Bond St. Assocs v.
      Ames Dep’t Stores, Inc., 174 B.R. 28, 32–33 (S.D.N.Y. 1994) (“The legislative history makes it clear that section
      1334(b), taken as a whole, constitutes an extraordinarily broad grant of jurisdiction to the Article III District
      Court.”); accord City of Ann Arbor Emps. Ret. Sys. v. Citigroup Mortg. Loan Trust Inc., 572 F. Supp 2d 314, 317
      (E.D.N.Y. 2008) (“The scope of ‘related to’ jurisdiction has been broadly interpreted by the Second Circuit.”).



                                                          29
18-13374-mew       Doc 478      Filed 03/22/19 Entered 03/22/19 12:17:59              Main Document
                                             Pg 35 of 52


 connection with a pending bankruptcy proceeding [sufficient to confer bankruptcy jurisdiction] is

 whether its outcome might have any ‘conceivable effect’ on the bankrupt estate.”).

        49.     The Debtors’ contractual obligations to indemnify the Nonconsensual Released

 Parties for any losses the Nonconsensual Released Parties incur in defending against third party

 claims are a well-settled basis for this Court’s jurisdiction over such claims. Courts in this district

 have consistently held that “a bankruptcy court has ‘related to’ jurisdiction over non-debtor

 litigation if the estate is obligated to indemnify or contribute to the losing party.” In re Amanat,

 338 B.R. 574, 579 (Bankr. S.D.N.Y. 2005); accord In re FairPoint Commc’ns, Inc., 452 B.R. 21,

 29 (S.D.N.Y. 2011) (holding that bankruptcy court had jurisdiction to enjoin non-debtor litigation

 that might impact the bankruptcy estate via indemnity or contribution); In re Residential Capital,

 LLC, 497 B.R. 720, 745 (Bankr. S.D.N.Y. 2013) (“In the Second Circuit, ‘related to’ bankruptcy

 jurisdiction exists in any civil action where the outcome might have any conceivable effect on [a

 bankruptcy] estate.”); In re Masterwear Corp., 241 B.R. 511, 516 (Bankr. S.D.N.Y. 1999) (“In

 litigation involving non-debtors, ‘relatedness’ often turns on the estate’s obligation to indemnify

 the losing party. Where the obligation to indemnify is contractual and absolute, the third party

 litigation is ‘related to’ the bankruptcy case.”). Thus, the Debtors’ indemnification obligations

 support this Court’s “related to” jurisdiction.

                                           CONCLUSION

        As discussed in this Memorandum and the Confirmation Declarations, and as will be more

 fully set forth at the Confirmation Hearing, this Court has the constitutional authority to grant the

 Third Party Release, the claims subject to the Third Party Release are within the subject matter

 jurisdiction of this Court, and the nonconsensual Third Party Release of the Nonconsensual

 Released Parties is appropriate and justified under applicable law. The Debtors respectfully




                                                   30
18-13374-mew      Doc 478     Filed 03/22/19 Entered 03/22/19 12:17:59              Main Document
                                           Pg 36 of 52


 request that the Court grant the Third Party Release of the Nonconsensual Released Parties in

 connection with confirmation of the Plan.

 New York, New York                          /s/ Marc Kieselstein, P.C.
 Dated: March 22, 2019                       Marc Kieselstein, P.C.
                                             Cristine Pirro
                                             KIRKLAND & ELLIS LLP
                                             KIRKLAND & ELLIS INTERNATIONAL
                                             LLP
                                             601 Lexington Avenue
                                             New York, New York 10022
                                             Telephone:     (212) 446-4800
                                             Facsimile:     (212) 446-4900
                                             - and -
                                             James H.M. Sprayregen, P.C.
                                             Adam C. Paul, P.C. (admitted pro hac vice)
                                             W. Benjamin Winger (admitted pro hac vice)
                                             KIRKLAND & ELLIS LLP
                                             KIRKLAND & ELLIS INTERNATIONAL
                                             LLP
                                             300 North LaSalle Street
                                             Chicago, Illinois 60654
                                             Telephone:     (312) 862-2000
                                             Facsimile:     (312) 862-2200

                                             Counsel to the Debtors and Debtors in Possession




                                              31
18-13374-mew   Doc 478   Filed 03/22/19 Entered 03/22/19 12:17:59   Main Document
                                      Pg 37 of 52


                                   EXHIBIT A

                                  Aegean Bylaws
    18-13374-mew           Doc 478      Filed 03/22/19 Entered 03/22/19 12:17:59                   Main Document
                                                     Pg 38 of 52




You created this PDF from an application that is not licensed to print to novaPDF printer (http://www.novapdf.com)

                                                            597
    18-13374-mew           Doc 478      Filed 03/22/19 Entered 03/22/19 12:17:59                   Main Document
                                                     Pg 39 of 52




You created this PDF from an application that is not licensed to print to novaPDF printer (http://www.novapdf.com)

                                                            598
    18-13374-mew           Doc 478      Filed 03/22/19 Entered 03/22/19 12:17:59                   Main Document
                                                     Pg 40 of 52




You created this PDF from an application that is not licensed to print to novaPDF printer (http://www.novapdf.com)

                                                            599
    18-13374-mew           Doc 478      Filed 03/22/19 Entered 03/22/19 12:17:59                   Main Document
                                                     Pg 41 of 52




You created this PDF from an application that is not licensed to print to novaPDF printer (http://www.novapdf.com)

                                                            600
    18-13374-mew           Doc 478      Filed 03/22/19 Entered 03/22/19 12:17:59                   Main Document
                                                     Pg 42 of 52




You created this PDF from an application that is not licensed to print to novaPDF printer (http://www.novapdf.com)

                                                            601
    18-13374-mew           Doc 478      Filed 03/22/19 Entered 03/22/19 12:17:59                   Main Document
                                                     Pg 43 of 52




You created this PDF from an application that is not licensed to print to novaPDF printer (http://www.novapdf.com)

                                                            602
    18-13374-mew           Doc 478      Filed 03/22/19 Entered 03/22/19 12:17:59                   Main Document
                                                     Pg 44 of 52




You created this PDF from an application that is not licensed to print to novaPDF printer (http://www.novapdf.com)

                                                            603
    18-13374-mew           Doc 478      Filed 03/22/19 Entered 03/22/19 12:17:59                   Main Document
                                                     Pg 45 of 52




You created this PDF from an application that is not licensed to print to novaPDF printer (http://www.novapdf.com)

                                                            604
    18-13374-mew           Doc 478      Filed 03/22/19 Entered 03/22/19 12:17:59                   Main Document
                                                     Pg 46 of 52




You created this PDF from an application that is not licensed to print to novaPDF printer (http://www.novapdf.com)

                                                            605
    18-13374-mew           Doc 478      Filed 03/22/19 Entered 03/22/19 12:17:59                   Main Document
                                                     Pg 47 of 52




You created this PDF from an application that is not licensed to print to novaPDF printer (http://www.novapdf.com)

                                                            606
    18-13374-mew           Doc 478      Filed 03/22/19 Entered 03/22/19 12:17:59                   Main Document
                                                     Pg 48 of 52




You created this PDF from an application that is not licensed to print to novaPDF printer (http://www.novapdf.com)

                                                            607
    18-13374-mew           Doc 478      Filed 03/22/19 Entered 03/22/19 12:17:59                   Main Document
                                                     Pg 49 of 52




You created this PDF from an application that is not licensed to print to novaPDF printer (http://www.novapdf.com)

                                                            608
    18-13374-mew           Doc 478      Filed 03/22/19 Entered 03/22/19 12:17:59                   Main Document
                                                     Pg 50 of 52




You created this PDF from an application that is not licensed to print to novaPDF printer (http://www.novapdf.com)

                                                            609
    18-13374-mew           Doc 478      Filed 03/22/19 Entered 03/22/19 12:17:59                   Main Document
                                                     Pg 51 of 52




You created this PDF from an application that is not licensed to print to novaPDF printer (http://www.novapdf.com)

                                                            610
    18-13374-mew           Doc 478      Filed 03/22/19 Entered 03/22/19 12:17:59                   Main Document
                                                     Pg 52 of 52




You created this PDF from an application that is not licensed to print to novaPDF printer (http://www.novapdf.com)

                                                            611
